Appeal by the defendant from a judgment of the Supreme Court, Kings County (Gary, J.), rendered November 30, 2001, convicting him of robbery in the first degree, attempted robbery in the first degree, and intimidating a witness in the third degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress identification testimony.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the showup identification procedure, which was conducted in close spatial and temporal proximity to the commission of the crime, served to secure a prompt and reliable identification, and was not unduly suggestive (see People v Duuvon, 77 NY2d 541, 544-545 [1991]; People v Rodriguez, 64 NY2d 738, 740-741 [1984]; People v Love, 57 NY2d 1023 [1982]; Matter of David B., 244 AD2d 405 [1997]).
The defendant’s contention that his adjudication as a persis*708tent violent felony offender violated his right to a jury trial pursuant to Apprendi v New Jersey (530 US 466 [2000]) is unpreserved for appellate review and, in any event, is without merit (see People v Rosen, 96 NY2d 329, 335 [2001], cert denied 534 US 899 [2001]).
The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80 [1982]).
The remaining contentions raised in the defendant’s supplemental pro se brief are either unpreserved for appellate review, without merit, or do not require reversal. Krausman, J.P., Goldstein, Luciano and Fisher, JJ., concur.